—Judgment, Supreme Court, New York County (William J. Davis, J.), entered July 19, 1994, which denied petitioner’s application to vacate an arbitration award and dismissed the proceeding, unanimously affirmed, without costs.
Petitioner lacks standing to move to vacate the arbitrator’s award, since he is not a party to the collective bargaining agreement which provides in pertinent part that all Union claims, such as petitioner’s, be brought by the Union alone. (Compare, Matter of Diaz v Pilgrim State Psychiatric Ctr., 62 NY2d 693.) Petitioner has not produced evidence that he has the consent of the Union to appeal the award (Collective Bargaining Agreement, art VII, para 8), nor has he alleged that the Union breached its duty of fair representation or that the employer refused to follow the grievance procedures in the Collective Bargaining Agreement (Vaca v Sipes, 386 US 171). Concur—Murphy, P. J., Rosenberger, Rubin, Ross and Tom, JJ.